Citation Nr: 0114612	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applies 
to the reopening of claims that were disallowed for any 
reason, including those claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).  

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veteran's Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  The RO appeared to decline to reopen the claim; 
however, its rationale appeared to be based upon an analysis 
on the merits.  Regardless, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to basic 
eligibility for VA benefits.  


FINDINGS OF FACT

1.  In July 1958 the RO determined that the appellant did not 
meet basic eligibility requirements for VA benefits.  The RO 
denied the claim again in January 1963 on the same basis.  


2.  Additional evidence submitted since the January 1963 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1963 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1948 a claim for dependency and indemnity 
compensation (DIC) was submitted by an appellant different 
from the one whose claim is currently on appeal.  Service-
related records submitted prior to this application indicated 
that the current appellant's spouse had died in December 1941 
as a result of a bomb explosion.  In October 1949 it was 
determined that he had entered active service on December 17, 
1941 and was killed by the bomb on December 20, 1941.  It was 
found that he was not entitled to pay during the above 
period.  

There is also, in pertinent part, an affidavit from an 
individual who claimed to have witnessed the current 
appellant's spouse die as a result of bombings from Japanese 
planes.  

Other affidavits were also submitted attesting to the fact 
that the current appellant's spouse had died during World War 
II.  

In February 1951 the service department determined that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In May 1951 the RO denied the previous appellant's claim for 
DIC benefits, finding that the current appellant's spouse did 
not have service in the armed forces of the United States.  

In June 1958 the appellant submitted a claim for DIC 
benefits.  She essentially contended that her husband was 
killed by a bomb while engaged in active service.  

In July 1958 the RO denied the appellant's claim for death 
benefits, finding that her spouse did not have active service 
for VA purposes.  This decision was not appealed and became 
final.  

In December 1962 the appellant attempted to reopen her claim 
for DIC benefits, claiming that her husband was a veteran of 
World War II and that he served in the United States Armed 
Forces in the Far East (USAFFE).  

In January 1963 the RO notified the appellant that her claim 
was a duplicate of her previous claim and disallowed her 
claim on the same basis as the previous rating determination.  
This decision was not appealed and became final.  

In November 1997 the current appellant requested that her 
husband's service be verified.  

In December 1997 the RO notified the appellant that the 
service department had previously determined that her spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In July 1999 the appellant submitted a claim to reopen the 
claim for DIC benefits.  She claimed that her husband did in 
fact have service in the United States Army, and submitted a 
document from the National Personnel Records Center (NPRC) in 
support of her claim.  

The document from the NPRC is dated from March 1999.  It 
certified that the appellant's husband served as a member of 
the recognized guerillas in the service of the Armed Forces 
of the United States from December 17, 1941 to December 20, 
1941; however, it also found that this service was not 
considered as active service in the United States Army.  

In September 1999 the RO submitted a copy of the previous 
February 1951 re-certification and a copy of the March 1999 
NPRC document to the service department.  

In June 2000 the service department responded that the 
February 1951 determination was the correct determination.  

In August 2000 the RO received copies of evidence already on 
file as well as a January 1998 certification of service from 
the Armed Forces of the Philippines.  This evidence indicated 
that the appellant's spouse served briefly in December 1941 
and died while in the service.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).


In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  




Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Evidence has been submitted which was not in the record at 
the time of the January 1963 determination.  This includes 
statements from the appellant, a January 1998 certification 
of service, a March 1999 verification of service from the 
NPRC, and a June 2000 verification of service from the 
service department.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death because such evidence is cumulative and redundant.  
38 C.F.R. § 3.156(a); Anglin, Evans, supra.  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (2000).  

The appellant's contentions with respect to DIC benefits are 
not new because they duplicate her previous contentions that 
her husband served in World War II.  Such evidence is 
therefore cumulative and redundant and is not new.  38 C.F.R. 
§ 3.156.  

The January 1998 certification of service is not new because 
it duplicates evidence previously of record concerning the 
appellant's spouse's service, namely that he served briefly 
in December 1941 and died while in the service.  Such 
evidence is therefore cumulative and redundant and is not 
new.  38 C.F.R. § 3.156.  

The March 1999 NPRC verification of service and the service 
department's June 2000 re-verification of service were not 
previously of record.  

However, this evidence is cumulative of findings made in 
previous service determinations; in fact it essentially 
duplicates the previous findings.  The March 1999 NPRC 
verification documented a history of service from December 
17, 1941 to December 20, 1941 and concluded that this did not 
constitute active service.  This was the same essential 
finding made in October 1949.  The June 2000 verification 
merely restated what had already been determined in the 
February 1951 service department determination.  Therefore, 
such evidence is not new because it is also cumulative and 
redundant of other evidence already of record prior to the 
most recent final rating determination in January 1963.  

For the above reasons, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
of basic eligibility for VA benefits.  38 C.F.R. § 3.156(a).  
As new and material evidence has not been submitted to reopen 
the appellant's claim, the Board's analysis must end here.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  


In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  VA has already met all obligations to the 
appellant under this new legislation.  Moreover, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
her claim.  She was also given the opportunity to present 
argument and evidence in support of her claim, and the record 
shows that she did in fact present contentions and evidence.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The Board notes that the appellant was given notice of the 
provisions pertaining to providing new and material evidence; 
however, it appears that the RO adjudicated the claim on the 
merits.  

Regardless, although the Board considered and denied the 
appellant's claim on a ground different from that of the RO, 
which apparently denied the claim on the merits, the 
appellant has not been prejudiced by the decision and 
resulting lack of notice pertaining to new and material 
evidence.  In adjudicating the claim on the merits, the RO 
accorded the appellant greater consideration than her claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

